Citation Nr: 1203973	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-07 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to April 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in relevant part, denied the benefit sought on appeal.

In June 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further development.  


FINDING OF FACT

There is no credible and competent evidence of record to show that the Veteran incurred hepatitis C as a result of his active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2011).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  A VCAA notice letter from the RO dated in March 2006 informed the Veteran of all elements required by 38 C.F.R. § 3.159(b).  In light of the denial of his service connection claim, no disability rating or effective date can be assigned, and therefore, there can be no possibility of prejudice to the Veteran under the holding in Dingess.

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records (STRs) and his VA treatment records.  The Veteran has not indicated that there are other outstanding treatment records he wished VA to obtain.  Additionally, the Veteran was afforded an adequate VA examination in January 2009.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the Board is satisfied that the RO/AMC substantially complied with its June 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that it directed the RO/AMC to obtain the Veteran's treatment records from the VA outpatient clinic in Savannah, Georgia and from the VA Medical Center in Charleston, South Carolina, dated since January 2009 and to schedule the Veteran for a VA examination to determine the nature and etiology of his hepatitis C.  In this regard, on remand, the RO/AMC obtained the Veteran's VA treatment records dated since January 2009 and he was afforded a VA examination in July 2010, in compliance with the Board's remand directives.

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating this claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this issue on appeal.

II.  Entitlement to Service Connection

The Veteran contends that he incurred hepatitis C as a result of his active service.  Specifically, he alleges that he contracted hepatitis C as a result of being vaccinated with air guns.  He additionally contended in his February 2009 VA Form 9 that it was possible that he contracted hepatitis C as a result of giving blood during his active service.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2011).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b) (2011).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

With respect to the first required element to establish service connection, current disability, a review of the Veteran's VA treatment records reveals that he was diagnosed with hepatitis C in December 2005.  In July 2010, he was afforded a VA examination, and the VA examiner confirmed the Veteran's hepatitis C diagnosis.  Accordingly, the Board finds that the first required element to establish service connection has been met.  See Shedden/Caluza, supra.  

With respect to the second and third required elements to establish service connection, in-service disease or injury, and a nexus between the Veteran's current hepatitis C and any in-service disease or injury, a thorough review of the Veteran's STRs reveals that he received multiple vaccinations during his active service.  Additionally, his STRs reveal that he was seen at a branch dispensary in October 1973 with complaints of dizziness, loss of appetite, nausea, and neck aches.  The impression was flu and questionable hepatitis.  He was instructed to return to the dispensary in two days; however no follow-up visit was recorded.  No formal hepatitis diagnosis was made during his active service, and no other finding indicative of possible hepatitis was noted during his remaining STRs.  Additionally, the Veteran's March 1975 separation examination revealed a normal abdominal examination.  

On this record the Board remanded the Veteran's case in June 2010 in order for the aforementioned VA examination to be performed.  During the examination, the Veteran noted to the examiner that he had received air gun inoculations during his active service.  He denied ever receiving a tattoo, he denied any homosexual contacts, and he denied being with any prostitutes.  He additionally denied having any organ transplants or receiving any blood transfusions.  He did indicate that he had unprotected sexual activity with multiple partners, including one partner in Japan during the Vietnam War.  He additionally reported that he used intravenous (IV) drugs in 1969 or 1970.  The examiner additionally noted that the Veteran's medical records revealed that he admitted to past oral drug use including alcohol, amphetamines, hallucinogens, and smoking cannabis and cocaine.  Following examination of the Veteran and a review of his record, the VA examiner provided the opinion that the Veteran's hepatitis C was at least as likely as not related to IV drug use and unprotected sexual activity with multiple partners, and less likely than not related to air gun inoculations received while he was in the military service.  

While the Board does not doubt the sincerity of the Veteran's belief that he contracted hepatitis C as a result of his active service, he was not diagnosed with hepatitis during his active service.  There was an impression of questionable hepatitis, but a diagnosis was not thereafter confirmed during service.  There is no medical basis to support the Veteran's contention that he may have contracted hepatitis C as a result of receiving air gun vaccinations or as result of having given blood during his active service.  Moreover, as a lay person, the Veteran is not competent to establish a medical diagnosis or show a medical etiology merely through his own assertions, because such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  The July 2010 VA examiner specifically noted that there was a higher probability that the Veteran contracted hepatitis C as a result of his IV drug use and/or unprotected sexual activity with multiple partners.  The Board finds this cogent and well-reasoned medical opinion to be probative as to the etiology of the Veteran's hepatitis C.

The Board additionally notes that medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02), dated April 17, 2001.  While these risk factors do not include donating blood or receiving air gun vaccinations, notably, the risk factors pertaining to IV drug use and high-risk sexual activity do apply directly to the Veteran.  And while the Veteran reported that he had unprotected sexual activity with one partner in Japan during the Vietnam War, the VA examiner attributed his hepatitis to unprotected sexual activity with multiple partners, as opposed to the single encounter during active service.  

The Veteran has also reported that he was exposed to bad water while he was stationed at Camp Lejeune, but he did not contend that hepatitis resulted from this exposure.  Regardless, there is no competent evidence of record relating the Veteran's hepatitis to exposure to contaminated water at Camp Lejeune.  The National Research Council (NRC) appointed a committee to review the evidence on whether adverse health outcomes are associated with past contamination of the water supply at Camp Lejeune.  In the committee's report, there is no evidence of an association between hepatitis and exposure to the contaminated water.  The National Academy of Sciences, Contaminated Water Supplies at Camp Lejeune - Assessing Potential Health Effects (2009).

Based on the foregoing, the Board finds that there is no basis upon which it can grant the Veteran's service connection claim.  While he currently suffers from hepatitis C, there is no competent evidence of record showing that he was diagnosed with hepatitis C during service and there is no competent evidence of record to support his contention that he may have contracted hepatitis C as a result of receiving air gun vaccinations or as a result of donating blood during his active service.  The July 2010 VA examiner provided the opinion that it was more likely than not that the Veteran contracted hepatitis C as a result of his IV drug use and  his unprotected sexual activity with multiple partners, both of which are noted risk factors for hepatitis C.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, and that service connection for hepatitis C must be denied.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. 5107(b).  However, as the 
preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for hepatitis C is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


